BL£D IN COUfiT OF APPEALS
                                                                1»i Coir! of Appeals District




                                                                                         FILE COPY
                OFFICIAL NOTICE FROM COURT OF CRIMINAL APPEALS OF TEXAS
                    P.O. BOX 12308, CAPITOL STATION, AUSTIN, TEXAS 78711




11/4/2015                                                      COA No. 12-14-00231-CR
PRESLEY, RONALD                   Tr. Ct. No. 31089                                             PD-0876-15
On this day, the Appellant's petition for discretionary review has been refused.
                                                                                 Abel Acosta, Clerk

                              12TH COURT OF APPEALS CLERK
                              CATHY LUSK
                              1517 W. FRONT, ROOM 354
                              TYLER, TX 75701
                              * DELIVERED VIA E-MAIL *